Citation Nr: 9934049	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral strain as secondary to the veteran's service-
connected chondromalacia of the knees.

2.  Entitlement to an increased evaluation for chondromalacia 
of the knees, each rated 10 percent disabling.

(The issue of entitlement to reimbursement or payment of the 
cost of vitamins and minerals purchased by the veteran on 
December 23, 1997, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.  By a rating action dated in December 1992 the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
a low back disability as secondary to the veteran's service-
connected chondromalacia of the knees.  The regional office 
also confirmed and continued a 20 percent evaluation for the 
bilateral knee disability.  The veteran appealed from that 
decision.  In a July 1996 rating action separate 10 percent 
evaluations were assigned for each knee disability.  The case 
is now before the Board of Veterans' Appeals (Board) for 
appellate consideration.

Since the veteran's claim for reimbursement or payment of the 
cost of vitamins and minerals purchased on December 23, 1997, 
is being handled by a different agency of original 
jurisdiction, that matter will be addressed in a separate 
decision.


FINDINGS OF FACT


1.  In January 1992 the veteran submitted a claim for service 
connection for a low back disability.

2.  When the veteran was examined by the VA in January 1996 
he stated that in 1989 his right knee had given out and he 
had fallen and injured his low back.  The examiner expressed 
an opinion that the injury to the right knee had resulted in 
mechanical low back pain.

3.  In an addendum in June 1996 the examiner noted the report 
of a 1988 car accident that had resulted in an injury to the 
veteran's low back and stated that the twisting injury as 
described in 1989 would have aggravated a preexisting 
condition.

4.  In November 1997 the veteran stated that his right knee 
disability had caused his right leg to be shorter than the 
left and that it had caused an impact on his low back.

5.  When the veteran was examined for the VA in November 
1998, the examiner stated that the claimed shortening of the 
veteran's right lower extremity had not been well documented.

6.  The veteran's claim for service connection for chronic 
lumbosacral strain as secondary to his service-connected 
bilateral knee disability and his claims for increased 
ratings for the knee disabilities are plausible.


CONCLUSION OF LAW

The veteran's claims for service connection for lumbosacral 
strain as secondary to his service-connected bilateral knee 
disability and for increased ratings for the knee 
disabilities are well-grounded.  38 U.S.C.A.§  5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran's service medical records do not reflect any 
complaints or findings regarding a low back disability.

In January 1992 the veteran submitted a claim for service 
connection for a low back disability.  He indicated that from 
October 21, 1991, to the current time he had been 
experiencing chronic low back pain since he had been favoring 
one leg while doing daily activities.

When the veteran was examined for the VA in March 1992, he 
indicated that in October 1991 his right knee had popped and 
he had fallen.  A week after that he had had low back pain.  
Various findings were recorded on the physical examination.  
The diagnoses were probable chondromalacia of the right knee 
and lumbosacral sprain.

The regional office later received an MRI of the veteran's 
right knee dated in January 1992 reflecting impressions 
including a tear of the anterior cruciate ligament.

In an October 1994 statement Douglas D. Fosselman, M.D., 
indicated that the veteran had been seen in September 1994 
with a complaint of increased low back pain.  He reported the 
initial injury in 1989 while in the military.  He was 
diagnosed with a lumbosacral strain.  Dr. Fosselman indicated 
that a prior longstanding ligamentous strain from an old 
injury may have been a partial factor.

The veteran was again examined for the VA in January 1996. He 
stated that in 1989 his right knee had given out and he had 
fallen backwards and injured his low back.  On physical 
examination various findings were recorded.  Diagnoses were 
made of internal derangement of the right knee, mechanical 
left knee pain and mechanical low back pain without evidence 
of radiculopathy.  The examiner stated that the veteran had 
most likely caused a mechanical torque on the low back 
causing an increase in biomechanical stress resulting in low 
back pain.  He thus felt that the injury to the right knee 
had resulted in mechanical low back pain.

In an addendum dated in June 1996, the examiner indicated 
that the veteran's history was consistent with a knee injury 
causing a secondary back problem.  He further related that 
apparently in a telephone conversation with another 
individual the veteran had reported that he had been in a car 
accident in 1988 which resulted in injuries to the neck and 
back.  The examiner stated that if in fact the veteran had 
been involved in a motor vehicle accident in 1988 that 
resulted in a pinched nerve in his back or leg then his back 
pain began prior to the reported injury in 1989.  He 
indicated that the etiology for the veteran's back pain would 
most likely be the car accident in 1988 if in fact he did 
hurt his back then and had a pinched nerve.  He stated that 
the veteran's twisting injury as described in 1989 thus would 
have aggravated a preexisting condition.  

In November 1997 the veteran stated that his right knee had 
caused his right leg to be shorter than his left and that it 
caused an impact on his low back. He maintained that his 
chronic lumbosacral strain was a direct result of his knee 
condition.

The veteran was examined for the VA in November 1998.  He 
reported that in 1989 his right knee had given out and he had 
fallen injuring his low back.  The examiner stated that 
assuming that hypothesis was correct, he felt that the 
veteran's chronic lumbosacral strain should be a result of 
his service-connected right knee condition with instability.

In a March 1999 addendum, the examiner indicated that he had 
reviewed the examination conducted for the VA in January 1996 
and the June 1996 addendum.  He noted that the addendum had 
been based on new information in which the veteran had 
indicated that he had been involved in a car accident in 1988 
that resulted in an injury to his neck, back and legs.  He 
stated that he agreed with the prior examiner that the 
veteran's chronic lumbosacral strain was not a direct result 
of his service-connected right knee condition with 
instability.

The examiner noted on the November 1988 examination that 
although the veteran stated that he had a right lower limb 
shortening compared to the left of 1 inch the basis of that 
shortening was not clear.  It was noted that the veteran did 
wear bilateral shoe orthotics.

As matters now stand, the veteran's assertion that his low 
back condition resulted from shortening of his right lower 
extremity as a result of his service-connected bilateral knee 
disability has not been addressed by the VA examiners.  The 
Board believes that the veteran's claim for service 
connection for a low back disability as secondary to his 
service-connected bilateral knee disability is well grounded 
since there is competent evidence of a current low back 
disability and a possible relationship between the low back 
condition and the service-connected knee disability.  The 
Board notes further that although the examiner indicated on 
the November 1998 VA examination that the veteran had a full 
range of painless motion of his knees, recent VA outpatient 
treatment records reflect that the veteran has complained of 
knee pain.  Further, there was no indication on the 
examination regarding any weakened movement, excess 
fatigability or incoordination resulting from the knee 
disability.

The Board further notes that in the case of Allen v. Brown, 
the U.S.Court of Appeals for Veterans Claims (Court) 
concluded that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  The regional office has not 
considered the veteran's claim for secondary service 
connection on this basis.


ORDER

The veteran's claims for service connection for a chronic 
lumbosacral strain as secondary to the veteran's service-
connected chondromalacia of the knees and entitlement to an 
increased evaluation for chondromalacia of the knees are 
well-grounded.


REMAND

In view of the fact that the Board has found the veteran's 
claims are well-grounded, the VA has a duty to assist him in 
the development of the claims.  The case is accordingly 
REMANDED to the regional office for the following action:

1.  The VA should contact the VA 
Outpatient Clinic, Columbus, and request 
that that facility provide copies of all 
outpatient treatment records of the 
veteran since 1988.  Any such records 
obtained should be associated with the 
claims file.

2.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his bilateral knee disability 
and the nature and extent of his low back 
condition.  All indicated tests and 
studies should be conducted.  The 
examiner should express an opinion, to 
the extent possible, whether any low back 
condition has been caused by or 
aggravated by the veteran's service-
connected bilateral knee disability, 
including any shortening of the veteran's 
right lower extremity.  The degree of low 
back disability which would not be 
present but for the service-connected 
bilateral knee disability should be 
identified.  The examiner should also 
identify the limitation of activity 
imposed by the veteran's bilateral knee 
disability, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether any pain associated with the 
service-connected bilateral knee 
disability significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected knee joints 
exhibit weakened movement, excess 
fatigability or incoordination. Lathen v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.

3.  The regional office should then 
review the veteran's claims by 
considering all the evidence of record 
and the Allen case noted above. If any 
determination made is unfavorable to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





